DETAILED ACTION
This office action is in response to applicant’s communication filed 06/13/2022.
Claims 12-15, and 18-20 have been considered. 
-	Claims 12-15, and 18-20 are pending.
-	Note, claims 1-11 and 16-17 had been previously canceled by applicant’s election in response to office’s restriction to the original claim set. 
-	No new claim(s) have been added.
-	Claims 21-22 have been newly canceled. 
-	Claims 12-15, and 18-20 have been rejected as described below. 
-	This action is MADE FINAL.

Specification 
The replacement to the specification with a new title filed on 06/13/2022 is accepted by the examiner.

Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nobuo Hirabayashi (JP 2007078283 A) hereinafter Nobuo (English Translation retrieved 07/01/2021) in view of Ichishi, Yoshinori et al. (US 20040074244 A1) hereinafter Ichishi in further view of Kates (US 20120024969 A1) in further view of Jerles, James B et al (US 4094166 A) hereinafter James.
Regarding Claim 12, Nobuo teaches:
An air conditioning appliance equipped with a sensor, the air conditioning appliance comprising: the sensor (p5, para4 - The air conditioner 2 includes a fisheye sensor 21. Then p5, para6 - The image / temperature analysis system 22 analyzes the image input from the fisheye sensor 21 and controls the systems 23 and 24 according to the analysis result. More specifically, the image / temperature analysis system 22 has a function as a temperature measuring means for analyzing an infrared light image input from the fisheye sensor 21 and detecting a temperature within the imaging range at multiple points. Here, note the temperature measuring means.) configured to acquire information regarding temperature distribution of a space in which the air conditioning appliance is provided; (Fig. 4 and p7, para2 - In step 201, the image / temperature analysis system 22 analyzes the captured image 35 captured by the fisheye sensor 21 and generates a temperature distribution image 35a within the imaging range (see FIG. 5).)
and a microcomputer (i) configured to (p5, para4 - The air conditioner 2 includes a fisheye sensor 21, an image / temperature analysis system 22, a temperature control system 23, a wind direction control system 24, and a detection data storage server 25. The image / temperature analysis system 22 is equipped with a microcomputer (microcontroller unit (MCU)) (not shown) including a CPU (central processing unit), a memory, an input / output circuit, and the like. Here, 22, 23 and 24 in combination is considered as a control system performing the relevant functionalities. Also, see Nobuo, p8, 3rd to last para - Since the control information transmitted from the mobile phone 4 (monitoring device) can be received via the Internet 3, the user can adjust the room temperature from the outside via the Internet 3 (network).) detect a person in the space from the information regarding the temperature distribution, (p7, last para - By using the temperature distribution data (temperature distribution image 35a) in the imaging range and the captured images 33 and 34, it is possible to detect a person existing in the imaging range as a heat source moving in the imaging range.) and to detect a position of … the person and a temperature of … the person, (p6, para3 - the electric appliances H1 and H3 and the human body H2, which are heat sources, can be accurately distinguished on the temperature distribution image 35a, and the image / temperature analysis system 22 can accurately detect the position of the human body.)
and (ii) configured to determine whether or not the temperature of … the person satisfies a predetermined condition, and perform control of transmitting, to a wind-blowing appliance …, a signal indicating that wind-blowing is to be performed toward the position …, (p6, para3 - Then, the image / temperature analysis system 22 is a temperature control system so that air having an appropriate temperature is blown to the position of the human body detected based on the temperature distribution data (temperature distribution image 35a) and the captured images 33 and 34. Give instructions to 23 and the wind direction control system 24. Therefore, it is possible to blow air to the human body, and it is possible to preferentially adjust the temperature around the human body to an appropriate temperature. Regarding “a wind-blowing appliance, see p5, 2nd to last para - “for example, a blower fan and guide blades”. Regarding “a predetermined condition” portion of the limitation, among many examples taught, see p7, para3 - “On the other hand, if it is determined in step 202 that there is a position where the detected temperature and the set temperature are different, the image / temperature analysis system 22 proceeds to step 203, detects a position where the detected temperature and the set temperature are different, and determines the position. The wind direction control system 24 is instructed to adjust the wind direction and blow the air.”) based on a result of the determination of whether or not the temperature of … the person satisfies the predetermined condition, (As above, among many examples taught, see p7, para3 - “On the other hand, if it is determined in step 202 that there is a position where the detected temperature and the set temperature are different, the image / temperature analysis system 22 proceeds to step 203, detects a position where the detected temperature and the set temperature are different, and determines the position. The wind direction control system 24 is instructed to adjust the wind direction and blow the air.”) wherein the microcomputer is configured to perform the control in cooperation with the air conditioning appliance and the wind-blowing appliance, based on an environment temperature of the space … (Besides above regarding the instructions given from the image/temperature analysis system 22, see p5, last 2 paras - The temperature control system 23 as a ventilation changing means has, for example, a heating unit or a cooling unit, and heats or cools the air blown from the air conditioner 2. That is, the temperature control system 23 has a blowing state of the air blown into the room. Change the temperature. The wind direction control system 24 as a blower changing means controls, for example, a blower fan and guide blades to change the flow rate and direction of the air blown from the air conditioner 2, that is, the wind direction control system 24 blows air into the room as a blower state. Control the wind direction and volume. For example, the image / temperature analysis system 22 controls the temperature control system 23 to send out cold air, and controls the wind direction control system 24 to send cold air toward the high temperature region detected by the above. As a result, the temperature in the high temperature region becomes low, and unevenness in the room temperature is reduced. Thus, it teaches performing the control in cooperation with the air conditioning appliance and the wind-blowing appliance, based on an environment temperature of the space.)
However, Nobuo does not explicitly disclose the detection of position and temperature to be of a predetermined part of the person and hence also does not explicitly disclose the control of the wind blowing toward the position of the predetermined part of the person based on a result of the determination of whether or not the temperature of the predetermined part of the person satisfies the predetermined condition and hence also does not explicitly disclose the performing of control to be based on the temperature of the predetermined part.  
Nobuo also does not explicitly disclose the microcomputer configured to perform control of transmitting to a wind-blowing appliance external to the air conditioning appliance.  
Ichishi explicitly teaches the detection of position and temperature to be of a predetermined part of the person and also teaches the control of the wind blowing toward the position of the predetermined part of the person based on a result of the determination of whether or not the temperature of the predetermined part of the person satisfies the predetermined condition and hence also teaches the performing of control to be based on the temperature of the predetermined part. ([0097] - In this way, the process controls the temperature of airflow blown from the face (i.e., predetermined part) blower opening 100 located near the regions sensed by each of the infrared sensor elements FrDr10, 11, 14, 15, thereby allowing the temperature sensed by each of the infrared sensor elements FrDr10, 11, 14, 15 to approach the target average value. [0123] also teaches condition-based control of air flow to the driver’s body based on setting a predetermined temperature distribution, for example. [0124] provides details on the example such as “More specifically, the process allows the actuator 121 to control the airflow rate control damper 120 so that the face blower opening 100 and the armrest blower opening 100f blow air at an initial ratio of 70:30 on a percentage basis, respectively.”)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of sensing of specific regions that constitute the surface of the driver/human body and controlling the airflow based on predetermined conditions such as set temperature distributions as taught by Ichishi to the positional temperature distribution based  air-conditioner fan/blower control system reducing unevenness in the room temperature as taught by Nobuo as both are directed to the field of air conditioning/HVAC equipment control. The combination would have been motivated in order to enable a more comfortable, efficient and flexible air-conditioning operation to be achieved based on the human/occupant’s specific needs/preferences in a heating/cooling environment equipped with sensor(s) as evident in Ichishi, abstract, [0097], [0123-24].
Accordingly, Nobuo, and Ichishi further teach the predetermined condition is that the temperature of the predetermined part is higher than the environment temperature of the space, and when the result of the determination is that the temperature of the predetermined part is higher than the environment temperature of the space, the microcomputer is configured to … transmit to the wind-blowing appliance the signal indicating that wind-blowing is to be performed toward the position of the predetermined part. (As above, Nobuo in p6, para3 - Then, the image / temperature analysis system 22 is a temperature control system so that air having an appropriate temperature is blown to the position of the human body detected based on the temperature distribution data (temperature distribution image 35a) and the captured images 33 and 34. Give instructions to 23 and the wind direction control system 24. Therefore, it is possible to blow air to the human body, and it is possible to preferentially adjust the temperature around the human body to an appropriate temperature. See p7, para3 - “On the other hand, if it is determined in step 202 that there is a position where the detected temperature and the set temperature are different, the image / temperature analysis system 22 proceeds to step 203, detects a position where the detected temperature and the set temperature are different, and determines the position. … In addition, the detection temperature and the set temperature are compared at the position where the detection temperature is judged to be different from the set temperature, and if the detection temperature is higher than the set temperature, air (cold air) with a temperature lower than the set temperature is blown and detected. … The temperature distribution in the room is adjusted to be uniform.” Also, see p5, last 2 paras - … the temperature control system 23 has a blowing state of the air blown into the room. Change the temperature. The wind direction control system 24 as a blower changing means controls, for example, a blower fan and guide blades to change the flow rate and direction of the air blown from the air conditioner 2, that is, the wind direction control system 24 blows air into the room as a blower state. Control the wind direction and volume. For example, the image / temperature analysis system 22 controls the temperature control system 23 to send out cold air, and controls the wind direction control system 24 to send cold air toward the high temperature region detected by the above. As a result, the temperature in the high temperature region becomes low, and unevenness in the room temperature is reduced. Thus, it teaches the air conditioning appliance performs the control based on an environment temperature of the space and adjusts the temperature around the human body to an appropriate temperature based on positional determination by detecting and analyzing temperature distribution data. Ichishi then teaches the detected position of the human to be more specifically a predetermined part such as face/arm region etc. and the blower is specifically a face blower/arm blower etc. As above, see [0097] - In this way, the process controls the temperature of airflow blown from the face (i.e., predetermined part) blower opening 100 located near the regions sensed by each of the infrared sensor elements FrDr10, 11, 14, 15, thereby allowing the temperature sensed by each of the infrared sensor elements FrDr10, 11, 14, 15 to approach the target average value. See also [0104-05], [0117-19] for further details, more specifically, see [0119] - to realize a predetermined temperature distribution as instructed by a passenger, control is provided to the ratio of flow rate or the blower temperature of conditioned air blown from the face blower opening 100, the armrest blower opening 100f, the foot blower opening 100c, the ceiling blower opening 100e, and the side-window blower opening 100d. For example, this allows for setting a temperature distribution in accordance with a passenger's desired air speed or the feeling of temperature on the face set by a passenger, thereby making it possible to realize a target conditioned space by a passenger's setting. Thus, Ichishi teaches inclusion of the temperature of the predetermined part in the condition-based temperature control of the space and depending on it being higher or lower (for example from a passenger’s desired or preset setting for the temperature distribution of the space), the blowing of air is controlled to realize a target conditioned space.)
Accordingly, motivation to combine the teachings of these references are dictated by the same reasons as mentioned above. Additionally, since Nobuo already teaches aiming for uniformity or reduction of unevenness in the room temperature by positional determination of human and comparisons of temperatures to preferentially adjust the temperature around the human body to an appropriate temperature by controlling the direction of blowing of wind, it would be obvious to have more specifically included the temperature of the predetermined part (such as face/arm/foot etc.) in the condition-based temperature control of the space and depending on it being higher or lower (for example from a passenger’s desired or preset setting for the temperature distribution of the space), the blowing of air to be controlled accordingly as that would enable realizing a target conditioned space, as evident in Ichishi, [0097], [0104-05], [0117-19] etc. 
However, Nobuo and Ichishi do not explicitly disclose the microcomputer configured to perform control of transmitting to a wind-blowing appliance external to the air conditioning appliance.  
Kates explicitly teaches the microcomputer configured to perform control of transmitting to a wind-blowing appliance external to the air conditioning appliance. (Among many exemplary figures/paragraphs, see [0064] - FIG. 8 is a block diagram of a centrally-controlled zoned heating and cooling system 800. … the ECRVs 702-705 communicate with a central controller 810. In the system 800, the thermostat 720 is provided to the central system 810 and the central system 810 controls the HVAC system 721 directly. Note how the ECRVs (Electronically-Controlled Register Vent as described in [0011]) are external to the HVAC. [0075] teaches control system processor/computer. Also, see [0068] - FIG. 10 is a block diagram of an ECRV 1000 for use in connection with the systems shown in FIGS. 6-9. The ECRV 1000 includes … the controller 401, the fan 402, … . A communication system 1081 is provided to the controller 401. [0069] - The communication system 1081 is configured to communicate with the zone thermometer and, optionally, with the central controllers 710, 810, 910. In one embodiment, the communication system 1081 is configured to communicate using wireless communication such as, for example, infrared communication, radio communication, or ultrasonic communication. Additionally, see [0114] teaching further exemplary details of the communications between central system and the ECRV controller such as in one embodiment, the central system instructs the controller 401 when to use the vent opening and when to use the fan. In one embodiment, the controller 401 and central system negotiate vent opening versus fan usage.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of the system processor or controller’s capability of transmitting/communicating to a wind blowing appliance (such as an ECRV with fan & its own communications systems) that is external to the air-conditioning appliance as taught by Kates to the positional temperature distribution based  air-conditioner fan/blower control system with the features of sensing of specific regions and controlling the airflow based on predetermined conditions such as set temperature distributions and a predetermined part of a person as taught by Nobuo and Ichishi as all are directed to the field of air conditioning/HVAC equipment/comfort control. The combination would have been motivated in order to enable a more comfortable, efficient and flexible air-conditioning operation to be achieved based on the human/occupant’s specific needs/preferences in a heating/cooling environment equipped with well-known wireless enabled smart temperature control features as evident in Kates, [0011-12], [0015], [0064], [0068-69], [0114] etc.
While Nobuo and Ichishi teach the conditional transmission of signal to the wind-blowing appliance to perform the wind blowing when the condition is met, and Kates teaches the wind blowing appliance to be external to the air conditioning appliance and able to communicate with the control system remotely (as cited above),
Nobuo, Ichishi, and Kates do not explicitly disclose the ability of the microcomputer/control system to cause the air conditioning appliance to stop performing wind-blowing in the following limitation:
[… the microcomputer is configured] to cause the air conditioning appliance to stop performing wind-blowing and [transmit to the wind-blowing appliance the signal indicating that wind-blowing is to be performed toward the position of the predetermined part.]
James explicitly teaches:
[… the microcomputer is configured] to cause the air conditioning appliance to stop performing wind-blowing and [transmit to the wind- blowing appliance the signal indicating that wind-blowing is to be performed toward the position of the predetermined part.] (Abstract - The evaporator fan continues to run after the compressor has been turned off thereby continuing to provide additional air cooling without the expenditure of energy to run the compressor. Note, the control system causes this to happen for a preselected period of time when a temperature related condition is met, such as, by having a thermostat start the timer when the sensed ambient temperature falls outside a preselected temperature range (note, this is comparable to a temperature comparison based action taken by Nobuo, Ichishi and Kates’ combined system as stated above). Further details are in C2, L24-29 that teach Although the system is under the overall control of an ambient temperature thermostat, during the times when cooling is required, the compressor will be deenergized for a preselected fraction of the cooling period and the evaporator fan will continue to circulate air over the evaporator coil. Then C2, L50-57 and then C2, L60 – C3, L3 teach the present invention contemplates an air conditioning system for maintaining ambient air within a desired temperature range comprising: a heat exchanger, selectively activated energy transfer means for maintaining the heat exchanger within a given first temperature range, motor operated fan means for forcing a stream of air through the heat exchanger, … the motor operated fan means continuing to run during the period when the energy transfer means is deactivated. Further details can be found in C5, L20-23, among others.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of the system processor or controller’s capability of turning off the air-conditioning appliance such as the compressor while another cooling equipment such as the evaporator fan is allowed to continue running as taught by James to the positional temperature distribution based  air-conditioner fan/blower control system with the features of sensing of specific regions and controlling the airflow based on predetermined conditions such as set temperature distributions and a predetermined part of a person and capability of transmitting/communicating to a wind blowing appliance (such as an ECRV with fan & its own communications systems) that is external to the air-conditioning appliance as taught by Nobuo, Ichishi, and Kates as all are directed to the field of air conditioning/HVAC equipment/comfort control. The combination would have been motivated in order to enable a more comfortable, efficient and flexible air-conditioning operation to be achieved based on the human/occupant’s specific needs/preferences in a heating/cooling environment equipped with well-known control features that would have allowed additional cooling without the expenditure of energy during a particular period when a temperature related condition is met as evident in James, abstract, C2, L24-29, C2, L50-57 and then C2, L60 – C3, L3, etc.

Regarding Claim 13, Nobuo, Ichishi, Kates, and James teach all the elements of claim 12.
Nobuo further teaches:
wherein the sensor is a thermal image sensor, and the information is a thermal image acquired by the thermal image sensor. (p5, para6 - The image / temperature analysis system 22 analyzes the image input from the fisheye sensor 21 and controls the systems 23 and 24 according to the analysis result. More specifically, the image / temperature analysis system 22 has a function as a temperature measuring means for analyzing an infrared light image input from the fisheye sensor 21 and detecting a temperature within the imaging range at multiple points. Fig. 4 and p7, para2 - In step 201, the image / temperature analysis system 22 analyzes the captured image 35 captured by the fisheye sensor 21 and generates a temperature distribution image 35a within the imaging range (see FIG. 5). Thus, the temperature measuring means here is the thermal image sensor.)

Regarding Claim 14, Nobuo, Ichishi, Kates, and James teach all the elements of claim 12.
Ichishi further teaches:
wherein the predetermined part is the face of the person. (Ichishi: As above, [0097] - In this way, the process controls the temperature of airflow blown from the face (i.e., predetermined part) blower opening 100 located near the regions sensed by each of the infrared sensor elements FrDr10, 11, 14, 15, thereby allowing the temperature sensed by each of the infrared sensor elements FrDr10, 11, 14, 15 to approach the target average value.) 
Accordingly, motivation to combine the teachings of these references are dictated by the same reasons as mentioned above.

Regarding Claim 15, Nobuo, Ichishi, Kates, and James teach all the elements of claim 12.
Nobuo further teaches:
wherein the microcomputer further performs control of transmitting a signal regarding intensity or oscillation of wind, to the wind-blowing appliance. (p5, 2nd to last para - The wind direction control system 24 as a blower changing means controls, for example, a blower fan and guide blades to change the flow rate and direction of the air blown from the air conditioner 2, that is, the wind direction control system 24 blows air into the room as a blower state. Control the wind direction and volume. Note, a higher intensity of spray/air means a higher flow rate.)

Regarding Claim 18, Nobuo teaches:
A method for controlling an air conditioning appliance equipped with a sensor, the method comprising: acquiring, by the sensor, (p5, para4 - The air conditioner 2 includes a fisheye sensor 21. Then p5, para6 - The image / temperature analysis system 22 analyzes the image input from the fisheye sensor 21 and controls the systems 23 and 24 according to the analysis result. More specifically, the image / temperature analysis system 22 has a function as a temperature measuring means for analyzing an infrared light image input from the fisheye sensor 21 and detecting a temperature within the imaging range at multiple points. Here, note the temperature measuring means.) information regarding temperature distribution of a space in which the air conditioning appliance is provided; (Fig. 4 and p7, para2 - In step 201, the image / temperature analysis system 22 analyzes the captured image 35 captured by the fisheye sensor 21 and generates a temperature distribution image 35a within the imaging range (see FIG. 5).)
detecting, by the air conditioning appliance, a person in the space from the information regarding the temperature distribution (p5, para4 - The air conditioner 2 includes a fisheye sensor 21, an image / temperature analysis system 22, a temperature control system 23, a wind direction control system 24, and a detection data storage server 25. The image / temperature analysis system 22 is equipped with a microcomputer (microcontroller unit (MCU)) (not shown) including a CPU (central processing unit), a memory, an input / output circuit, and the like. Here, 22, 23 and 24 in combination is considered as a control system performing the relevant functionalities. Also, see Nobuo, p8, 3rd to last para - Since the control information transmitted from the mobile phone 4 (monitoring device) can be received via the Internet 3, the user can adjust the room temperature from the outside via the Internet 3 (network).) p7, last para - By using the temperature distribution data (temperature distribution image 35a) in the imaging range and the captured images 33 and 34, it is possible to detect a person existing in the imaging range as a heat source moving in the imaging range.) and detecting a position of … the person and a temperature of … the person; (p6, para3 - the electric appliances H1 and H3 and the human body H2, which are heat sources, can be accurately distinguished on the temperature distribution image 35a, and the image / temperature analysis system 22 can accurately detect the position of the human body.)
determining, by the air conditioning appliance, whether or not the temperature of … the person satisfies a predetermined condition, and performing, by the air conditioning appliance control of transmitting, to a wind-blowing appliance …, a signal indicating that wind-blowing is to be performed toward the position …, (p6, para3 - Then, the image / temperature analysis system 22 is a temperature control system so that air having an appropriate temperature is blown to the position of the human body detected based on the temperature distribution data (temperature distribution image 35a) and the captured images 33 and 34. Give instructions to 23 and the wind direction control system 24. Therefore, it is possible to blow air to the human body, and it is possible to preferentially adjust the temperature around the human body to an appropriate temperature. Regarding “a wind-blowing appliance, see p5, 2nd to last para - “for example, a blower fan and guide blades”. Regarding “a predetermined condition” portion of the limitation, among many examples taught, see p7, para3 - “On the other hand, if it is determined in step 202 that there is a position where the detected temperature and the set temperature are different, the image / temperature analysis system 22 proceeds to step 203, detects a position where the detected temperature and the set temperature are different, and determines the position. The wind direction control system 24 is instructed to adjust the wind direction and blow the air.”) based on a result of the determining, (As above, among many examples taught, see p7, para3 - “On the other hand, if it is determined in step 202 that there is a position where the detected temperature and the set temperature are different, the image / temperature analysis system 22 proceeds to step 203, detects a position where the detected temperature and the set temperature are different, and determines the position. The wind direction control system 24 is instructed to adjust the wind direction and blow the air.”) wherein the air conditioning appliance performs the control in cooperation with the air conditioning appliance and the wind-blowing appliance, based on an environment temperature of the space … (Besides above regarding the instructions given from the image/temperature analysis system 22, see p5, last 2 paras - The temperature control system 23 as a ventilation changing means has, for example, a heating unit or a cooling unit, and heats or cools the air blown from the air conditioner 2. That is, the temperature control system 23 has a blowing state of the air blown into the room. Change the temperature. The wind direction control system 24 as a blower changing means controls, for example, a blower fan and guide blades to change the flow rate and direction of the air blown from the air conditioner 2, that is, the wind direction control system 24 blows air into the room as a blower state. Control the wind direction and volume. For example, the image / temperature analysis system 22 controls the temperature control system 23 to send out cold air, and controls the wind direction control system 24 to send cold air toward the high temperature region detected by the above. As a result, the temperature in the high temperature region becomes low, and unevenness in the room temperature is reduced. Thus, it teaches the air conditioning appliance performs the control in cooperation with the air conditioning appliance and the wind-blowing appliance, based on an environment temperature of the space.)
However, Nobuo does not explicitly disclose the detection of position and temperature to be of a predetermined part of the person and hence also does not explicitly disclose the control of the wind blowing toward the position of the predetermined part of the person based on a result of the determining and hence also does not explicitly disclose the performing of control to be based on the temperature of the predetermined part.
Nobuo also does not explicitly disclose the air conditioning appliance performing control of transmitting to a wind-blowing appliance external to the air conditioning appliance.  
Ichishi explicitly teaches the detection of position and temperature to be of a predetermined part of the person and also teaches the control of the wind blowing toward the position of the predetermined part of the person based on a result of the determining and hence also teaches the performing of control to be based on the temperature of the predetermined part. ([0097] - In this way, the process controls the temperature of airflow blown from the face (i.e., predetermined part) blower opening 100 located near the regions sensed by each of the infrared sensor elements FrDr10, 11, 14, 15, thereby allowing the temperature sensed by each of the infrared sensor elements FrDr10, 11, 14, 15 to approach the target average value. [0123] also teaches condition-based control of air flow to the driver’s body based on setting a predetermined temperature distribution, for example. [0124] provides details on the example such as “More specifically, the process allows the actuator 121 to control the airflow rate control damper 120 so that the face blower opening 100 and the armrest blower opening 100f blow air at an initial ratio of 70:30 on a percentage basis, respectively.”)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of sensing of specific regions that constitute the surface of the driver/human body and controlling the airflow based on predetermined conditions such as set temperature distributions as taught by Ichishi to the positional temperature distribution based  air-conditioner fan/blower control system reducing unevenness in the room temperature as taught by Nobuo as both are directed to the field of air conditioning/HVAC equipment control. The combination would have been motivated in order to enable a more comfortable, efficient and flexible air-conditioning operation to be achieved based on the human/occupant’s specific needs/preferences in a heating/cooling environment equipped with sensor(s) as evident in Ichishi, abstract, [0097], [0123-24].
Accordingly, Nobuo, and Ichishi further teach the predetermined condition is that the temperature of the predetermined part is higher than the environment temperature of the space, and when the result of the determination is that the temperature of the predetermined part is higher than the environment temperature of the space, … transmitting to the wind-blowing appliance the signal indicating that wind-blowing is to be performed toward the position of the predetermined part. (As above, Nobuo in p6, para3 - Then, the image / temperature analysis system 22 is a temperature control system so that air having an appropriate temperature is blown to the position of the human body detected based on the temperature distribution data (temperature distribution image 35a) and the captured images 33 and 34. Give instructions to 23 and the wind direction control system 24. Therefore, it is possible to blow air to the human body, and it is possible to preferentially adjust the temperature around the human body to an appropriate temperature. See p7, para3 - “On the other hand, if it is determined in step 202 that there is a position where the detected temperature and the set temperature are different, the image / temperature analysis system 22 proceeds to step 203, detects a position where the detected temperature and the set temperature are different, and determines the position. … In addition, the detection temperature and the set temperature are compared at the position where the detection temperature is judged to be different from the set temperature, and if the detection temperature is higher than the set temperature, air (cold air) with a temperature lower than the set temperature is blown and detected. … The temperature distribution in the room is adjusted to be uniform.” Also, see p5, last 2 paras - … the temperature control system 23 has a blowing state of the air blown into the room. Change the temperature. The wind direction control system 24 as a blower changing means controls, for example, a blower fan and guide blades to change the flow rate and direction of the air blown from the air conditioner 2, that is, the wind direction control system 24 blows air into the room as a blower state. Control the wind direction and volume. For example, the image / temperature analysis system 22 controls the temperature control system 23 to send out cold air, and controls the wind direction control system 24 to send cold air toward the high temperature region detected by the above. As a result, the temperature in the high temperature region becomes low, and unevenness in the room temperature is reduced. Thus, it teaches the air conditioning appliance performs the control based on an environment temperature of the space and adjusts the temperature around the human body to an appropriate temperature based on positional determination by detecting and analyzing temperature distribution data. Ichishi then teaches the detected position of the human to be more specifically a predetermined part such as face/arm region etc. and the blower is specifically a face blower/arm blower etc. As above, see [0097] - In this way, the process controls the temperature of airflow blown from the face (i.e., predetermined part) blower opening 100 located near the regions sensed by each of the infrared sensor elements FrDr10, 11, 14, 15, thereby allowing the temperature sensed by each of the infrared sensor elements FrDr10, 11, 14, 15 to approach the target average value. See also [0104-05], [0117-19] for further details, more specifically, see [0119] - to realize a predetermined temperature distribution as instructed by a passenger, control is provided to the ratio of flow rate or the blower temperature of conditioned air blown from the face blower opening 100, the armrest blower opening 100f, the foot blower opening 100c, the ceiling blower opening 100e, and the side-window blower opening 100d. For example, this allows for setting a temperature distribution in accordance with a passenger's desired air speed or the feeling of temperature on the face set by a passenger, thereby making it possible to realize a target conditioned space by a passenger's setting. Thus, Ichishi teaches inclusion of the temperature of the predetermined part in the condition-based temperature control of the space and depending on it being higher or lower (for example from a passenger’s desired or preset setting for the temperature distribution of the space), the blowing of air is controlled to realize a target conditioned space.)
Accordingly, motivation to combine the teachings of these references are dictated by the same reasons as mentioned above. Additionally, since Nobuo already teaches aiming for uniformity or reduction of unevenness in the room temperature by positional determination of human and comparisons of temperatures to preferentially adjust the temperature around the human body to an appropriate temperature by controlling the direction of blowing of wind, it would be obvious to have more specifically included the temperature of the predetermined part (such as face/arm/foot etc.) in the condition-based temperature control of the space and depending on it being higher or lower (for example from a passenger’s desired or preset setting for the temperature distribution of the space), the blowing of air to be controlled accordingly as that would enable realizing a target conditioned space, as evident in Ichishi, [0097], [0104-05], [0117-19] etc. 
However, Nobuo and Ichishi do not explicitly disclose the air conditioning appliance performing control of transmitting to a wind-blowing appliance external to the air conditioning appliance.  
Kates explicitly teaches the air conditioning appliance performing control of transmitting to a wind-blowing appliance external to the air conditioning appliance. (Among many exemplary figures/paragraphs, see [0064] - FIG. 8 is a block diagram of a centrally-controlled zoned heating and cooling system 800. … the ECRVs 702-705 communicate with a central controller 810. In the system 800, the thermostat 720 is provided to the central system 810 and the central system 810 controls the HVAC system 721 directly. Note how the ECRVs (Electronically-Controlled Register Vent as described in [0011]) are external to the HVAC. [0075] teaches control system processor/computer. Also, see [0068] - FIG. 10 is a block diagram of an ECRV 1000 for use in connection with the systems shown in FIGS. 6-9. The ECRV 1000 includes … the controller 401, the fan 402, … . A communication system 1081 is provided to the controller 401. [0069] - The communication system 1081 is configured to communicate with the zone thermometer and, optionally, with the central controllers 710, 810, 910. In one embodiment, the communication system 1081 is configured to communicate using wireless communication such as, for example, infrared communication, radio communication, or ultrasonic communication. Additionally, see [0114] teaching further exemplary details of the communications between central system and the ECRV controller such as in one embodiment, the central system instructs the controller 401 when to use the vent opening and when to use the fan. In one embodiment, the controller 401 and central system negotiate vent opening versus fan usage.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of the system processor or controller’s capability of transmitting/communicating to a wind blowing appliance (such as an ECRV with fan & its own communications systems) that is external to the air-conditioning appliance as taught by Kates to the positional temperature distribution based  air-conditioner fan/blower control system with the features of sensing of specific regions and controlling the airflow based on predetermined conditions such as set temperature distributions and a predetermined part of a person as taught by Nobuo and Ichishi as all are directed to the field of air conditioning/HVAC equipment/comfort control. The combination would have been motivated in order to enable a more comfortable, efficient and flexible air-conditioning operation to be achieved based on the human/occupant’s specific needs/preferences in a heating/cooling environment equipped with well-known wireless enabled smart temperature control features as evident in Kates, [0011-12], [0015], [0064], [0068-69], [0114] etc.
While Nobuo and Ichishi teach the conditional transmission of signal to the wind-blowing appliance to perform the wind blowing when the condition is met, and Kates teaches the wind blowing appliance to be external to the air conditioning appliance and able to communicate with the control system remotely (as cited above),
Nobuo, Ichishi, and Kates do not explicitly disclose the ability of the control system and method to cause the air conditioning appliance to stop performing wind-blowing in the following limitation:
[…] causing the air conditioning appliance to stop performing wind-blowing and [transmitting to the wind-blowing appliance the signal indicating that wind-blowing is to be performed toward the position of the predetermined part.]
James explicitly teaches:
[…] causing the air conditioning appliance to stop performing wind-blowing and [transmitting to the wind- blowing appliance the signal indicating that wind-blowing is to be performed toward the position of the predetermined part.] (Abstract - The evaporator fan continues to run after the compressor has been turned off thereby continuing to provide additional air cooling without the expenditure of energy to run the compressor. Note, the control system causes this to happen for a preselected period of time when a temperature related condition is met, such as, by having a thermostat start the timer when the sensed ambient temperature falls outside a preselected temperature range (note, this is comparable to a temperature comparison based action taken by Nobuo, Ichishi and Kates’ combined system as stated above). Further details are in C2, L24-29 that teach Although the system is under the overall control of an ambient temperature thermostat, during the times when cooling is required, the compressor will be deenergized for a preselected fraction of the cooling period and the evaporator fan will continue to circulate air over the evaporator coil. Then C2, L50-57 and then C2, L60 – C3, L3 teach the present invention contemplates an air conditioning system for maintaining ambient air within a desired temperature range comprising: a heat exchanger, selectively activated energy transfer means for maintaining the heat exchanger within a given first temperature range, motor operated fan means for forcing a stream of air through the heat exchanger, … the motor operated fan means continuing to run during the period when the energy transfer means is deactivated. Further details can be found in C5, L20-23, among others.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of the system processor or controller’s capability of turning off the air-conditioning appliance such as the compressor while another cooling equipment such as the evaporator fan is allowed to continue running as taught by James to the positional temperature distribution based  air-conditioner fan/blower control system with the features of sensing of specific regions and controlling the airflow based on predetermined conditions such as set temperature distributions and a predetermined part of a person and capability of transmitting/communicating to a wind blowing appliance (such as an ECRV with fan & its own communications systems) that is external to the air-conditioning appliance as taught by Nobuo, Ichishi, and Kates as all are directed to the field of air conditioning/HVAC equipment/comfort control. The combination would have been motivated in order to enable a more comfortable, efficient and flexible air-conditioning operation to be achieved based on the human/occupant’s specific needs/preferences in a heating/cooling environment equipped with well-known control features that would have allowed additional cooling without the expenditure of energy during a particular period when a temperature related condition is met as evident in James, abstract, C2, L24-29, C2, L50-57 and then C2, L60 – C3, L3, etc.

Regarding Claim 19 Nobuo, Ichishi, Kates, and James teach all the elements of claim 13.
Ichishi further teaches:
wherein the predetermined part is the face of the person. (Ichishi: As above, [0097] - In this way, the process controls the temperature of airflow blown from the face (i.e., predetermined part) blower opening 100 located near the regions sensed by each of the infrared sensor elements FrDr10, 11, 14, 15, thereby allowing the temperature sensed by each of the infrared sensor elements FrDr10, 11, 14, 15 to approach the target average value.)
Accordingly, motivation to combine the teachings of these references are dictated by the same reasons as mentioned above.

Regarding Claim 20, Nobuo, Ichishi, Kates, and James teach all the elements of claim 13.
Nobuo further teaches:
wherein the microcomputer further performs control of transmitting a signal regarding intensity or oscillation of wind, to the wind-blowing appliance. (p5, 2nd to last para - The wind direction control system 24 as a blower changing means controls, for example, a blower fan and guide blades to change the flow rate and direction of the air blown from the air conditioner 2, that is, the wind direction control system 24 blows air into the room as a blower state. Control the wind direction and volume. Note, a higher intensity of spray/air means a higher flow rate.)


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009,158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998). 


Response to arguments
Applicant's remarks and arguments filed 06/13/2022 have been fully considered. See below for further details. 
The replacement to the specification with a new title filed on 06/13/2022 is accepted by the examiner.
Applicant’s arguments regarding the prior art rejection are fully considered and have been deemed to be persuasive. 

Applicant argues in applicant remarks (especially in page 7-8) that the combination of Nobuo, Ichishi and Kates fails to disclose or suggest the amended feature of claim 12. Here, applicant mainly points to the “and” portion of the amended limitation “… cause the air conditioning appliance to stop performing wind-blowing and transmit to the wind- blowing appliance …”, emphasis by underlining the argued portion. 
As discussed in the interview prior to this amendment, subject matter from claim 14 and 21 have been incorporated in the independent claim 12 and then the above argued portion has been added to make it narrower. 
The above amendment has changed the overall scope of the claim language and thus has overcome the prior art rejections. 
Accordingly, new grounds of rejection introducing a new art, James, has been introduced above, necessitated by amendment. See above for details.

All the citations and rejections for the dependent claims have been updated and further clarified accordingly.
	
Accordingly, claims 12-15, and 18-20 are not patentable over prior arts.

Suggestions:
In order to move the prosecution forward, examiner recommends applicant to provide further claim amendments with inventive features that may help overcome the current rejection based on further search and consideration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bergman; Gabriel Albert et al. (US 20120067561 A1): This art discusses n HVAC system includes an HVAC unit having a cooling mode and a heating mode for conditioning the air in an inside space, and a programmable thermostat located remotely from the HVAC unit. The HVAC unit may have an onboard controller configured to control when the HVAC unit is in the cooling mode or heating mode, and whether the HVAC unit is activated or not. In some cases, the onboard controller of the HVAC unit may use a common temperature setpoint when controlling in the cooling mode and the heating mode. The programmable thermostat may have a programmable schedule with a plurality of time periods, where each time period has a heating setpoint and a cooling setpoint separated by a dead band. The onboard controller of the HVAC unit may be configured to accept input signals from the remotely located thermostat. The remotely located thermostat may send one or more input signals to the onboard controller of the HVAC unit in accordance with the programmable schedule, where the one or more input signals cause the onboard controller of the HVAC unit to set the HVAC unit to a particular one of the cooling mode and the heating mode, and to activate the HVAC unit so as to condition the air in the inside space in the particular one of the cooling mode and the heating mode.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARZIA T MONTY whose telephone number is (571)272-5441.  The examiner can normally be reached on M, W-R: 2-6 pm (approximately). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARZIA T MONTY/Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117